      Case 1:19-cv-01753-RDM Document 25-6 Filed 01/06/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
100REPORTERS, et al.,                    )
                                         )
            Plaintiffs,                  )
                                         )
      v.                                 )
                                               Civil Action No. 19-1753 (RDM)
                                         )
U.S. DEPARTMENT OF STATE,                )
                                         )
            Defendant.                   )
                                         )
                                         )




                          EXHIBIT B
                                   Case
                                   Case1:19-cv-01753-RDM
                                        1:19-cv-01753-RDM Document
                                                          Document25-6 Filed06/17/19
                                                                   1-6 Filed 01/06/21 Page
                                                                                      Page22of
                                                                                             of55




                                        December 15, 2017
1156 15th St. NW, Suite 1250
Washington, D.C. 20005                  Office of Information Programs and Services
(202) 795-9300
www.rcfp.org                            A/GIS/IPS/RL, SA-2, Ste 8100
Bruce D. Brown
Executive Director
                                        US Department of State
bbrown@rcfp.org                         Washington, DC 20522-0208
(202) 795-9301
                                        United States of America
STEERING COMMITTEE
                                        (202) 261-8579 (facsimile)
STEPHEN J. ADLER
Reuters
SCOTT APPLEWHITE
The Associated Press
                                        VIA FACSIMILE
WOLF BLITZER
CNN
DAVID BOARDMAN                          Re: Freedom of Information Act Request
Temple University
CHIP BOK
Creators Syndicate                      Dear FOIA Officer,
MANNY GARCIA
USA TODAY NETWORK
ALEX GIBNEY
Jigsaw Productions
                                           This letter constitutes a request under the Freedom of Information Act, 5
SUSAN GOLDBERG                          USC § 552 (“FOIA”), and is submitted on behalf of my clients, 100Reporters
National Geographic
JAMES GRIMALDI                          and journalist Douglas Gillison.
The Wall Street Journal
LAURA HANDMAN
Davis Wright Tremaine                   I. Records Requested
JOHN C. HENRY
Freelance
KAREN KAISER
The Associated Press
                                            Pursuant to the FOIA, 100Reporters and Mr. Gillison request all records
DAVID LAUTER
Los Angeles Times
                                        prepared, collected or maintained by the Department of State (the “State
DAHLIA LITHWICK                         Department”) pertaining to the nomination and/or vetting of foreign military
Slate
MARGARET LOW
                                        and security personnel and/or units for U.S. training or assistance pursuant to
The Atlantic                            statutes commonly known as the Leahy Laws. 100Reporters and Mr. Gillison
TONY MAURO
National Law Journal                    seek all records responsive to their request covering the period between
JANE MAYER
The New Yorker
                                        January 1, 2014 and the date on which processing of this request commences.
ANDREA MITCHELL
NBC News
                                        These records, as requested by 100Reporters and Mr. Gillison, include but are
MAGGIE MULVIHILL                        not limited to the following:
Boston University
JAMES NEFF
Philadelphia Media Network
                                        • All records consisting of, containing, or reflecting the names and any other
CAROL ROSENBERG
The Miami Herald                          identifying information of foreign individuals and/or units vetted by State
THOMAS C. RUBIN
Quinn Emanuel                             Department personnel for U.S. training or assistance;
CHARLIE SAVAGE
The New York Times
BEN SMITH                               • All entries in the State Department’s International Vetting and Security
BuzzFeed
JENNIFER SONDAG                           Tracking System, also known as INVEST, in any other similarly dedicated
Bloomberg News
PIERRE THOMAS
                                          throughput/workflow management and knowledge management systems
ABC News                                  used to process, document, track, or otherwise record the vetting foreign
SAUNDRA TORRY
USA TODAY                                 individuals and/or units for U.S. training or assistance, and all records
JUDY WOODRUFF
PBS/The NewsHour
                                          these systems may contain;
Senior Advisor:
PAUL STEIGER
ProPublica                              • Message traffic, cables and emails, or record-keeping copies, in which
Affiliations appear only
 for purposes of identification.
                                          State Department personnel or others U.S. government personnel
                                          nominate specific foreign individuals and/or units for U.S. training or
                                          other assistance;
    Case
    Case1:19-cv-01753-RDM
         1:19-cv-01753-RDM Document
                           Document25-6 Filed06/17/19
                                    1-6 Filed 01/06/21 Page
                                                       Page33of
                                                              of55




   •     Message traffic, cables and emails, or record-keeping copies, in which State
         Department personnel consider or discuss specific foreign individuals and/or units
         who have been nominated for U.S. training or other assistance;

   •     Message traffic, cables and emails, or record-keeping copies, in which States
         Department personnel communicate a final determination of a foreign
         individual’s and/or unit’s eligibility for U.S. training or other assistance under the
         Leahy Laws.

   •     All documents in which the process of vetting specific units or individuals for
         their eligibility to receive United States training or assistance under the Leahy
         Laws is discussed;

   •     Decision memoranda in which the process of vetting specific units or individuals
         for their eligibility to receive United States training or assistance under the Leahy
         Laws is discussed and/or decisions to allow or deny assistance are discussed or
         recorded;

        100Reporters and Mr. Gillison ask that documents be released in electronic
format via email to cvogus@rcfp.org. If electronic documents cannot be released via
email, 100Reporters and Mr. Gillison ask that they be provided on a CD-ROM to Caitlin
Vogus at the address listed below.

   II.      Additional Background Information

       To assist with the search for these records, I am providing the following
additional background information:

   •     This request is for records related to the State Department’s compliance with and
         implementation of the Leahy Laws. The Leahy Laws prohibit the United States
         from providing training or other assistance to foreign security services that have
         committed gross violations of human rights.

   •     The Leahy Laws are codified at Section 362 of Title 10 of the United States Code
         and in the Foreign Assistance Act of 1961, as amended §620(M), codified at
         section 2378 of Title 22 of the United States Code. In fiscal year 2015 and years
         prior, the prohibition on the Department of Defense providing training or other
         assistance to foreign security services that have committed gross violations of
         human rights was contained in recurring provisions to annual defense
         appropriations. See for example Section 8057 of the Consolidated Appropriations
         Act, 2014 (Pub. L. No. 113-76).

   •     To comply with the Leahy Laws, components of the U.S. government that wish to
         provide training or assistance to individuals who are members of foreign security
         services nominate those individuals to the State Department. State Department
         personnel, including by not limited to personnel at United States embassies and


                                               2
     Case
     Case1:19-cv-01753-RDM
          1:19-cv-01753-RDM Document
                            Document25-6 Filed06/17/19
                                     1-6 Filed 01/06/21 Page
                                                        Page44of
                                                               of55




           consulates and personnel in the Bureau of Democracy, Human Rights, and Labor,
           then vet the individuals to determine whether they have committed human rights
           violations. State Department personnel use the INVEST system to process,
           document, and track human rights vetting requests. When vetting is complete, the
           State Department communicates its vetting determinations to the U.S. government
           component who nominated the individual for training.

    III.      Fee Categorization and Request for Fee Waiver

        As representatives of the news media, 100Reporters and Mr. Gillison are required
to pay for only the direct cost of duplication after the first 100 pages. 5 U.S.C. §§
552(a)(4)(A)(ii)(II), 552(a)(4)(A)(iv)(II). By their request, 100Reporters and Mr.
Gillison are gathering information that relates to the State Department’s nomination of
foreign military and security personnel pursuant to the Leahy Laws and the vetting of
foreign military and security personnel pursuant to the Leahy Laws, matters of public
interest. 100Reporters and Mr. Gillison seek this information in order to disseminate it to
the general public through their reporting, including on 100Reporters’ website,
https://100r.org/.1

        In addition, 100Reporters and Mr. Gillison request that you waive any applicable
fees pursuant to 5 U.S.C. § 552(a)(4)(A)(iii). Release of the information in the records
sought by this request is in the public interest because it will contribute significantly to
public understanding of government operations and activities. Information gathered
through this request will help the public understand how the State Department complies
with its obligations under the Leahy Laws. The U.S. government’s implementation of the
Leahy Laws is of legitimate interest to the public and have been the subject of numerous
news stories.2 This request is not primarily in the commercial interest of 100Reporters or
Mr. Gillison. 100Reporters is a non-profit investigative news organization. The
information sought will be freely disseminated to the general public through publication
by 100Reporters.

        If their request for a fee waiver is denied, 100Reporters and Mr. Gillison are
willing to pay up to $25.00 to process this request. Please inform Caitlin Vogus in
advance if the fees for this request will exceed that amount.




1
  Since its founding, 100Reporters’ reporting has reached more than 29 million readers
and viewers through its website and through collaboration with other news outlets
including The New York Times, The Washington Post, The Denver Post, Indian Country
Today, and PRI’s The World.
2
  See, e.g., See Douglas Gillison, Nick Turse, & Moiz Syed, Training the Planet:
America’s Vast Global Network to Instruct Foreign Security Forces Gets Scant
Oversight, 100Reporters (July. 13, 2016), https://100r.org/2016/07/training-the-planet/;
Megha Rajagopala, How US Dollars Are Helping The Philippines’ Bloody Drug War,
BuzzFeed (Nov. 28, 2016), https://perma.cc/2HLP-2HNL.

                                              3
Case
Case1:19-cv-01753-RDM
     1:19-cv-01753-RDM Document
                       Document25-6 Filed06/17/19
                                1-6 Filed 01/06/21 Page
                                                   Page55of
                                                          of55
